Citation Nr: 1242438	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from May 1996 to May 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The Board notes that during the pendency of the appeal, a February 2011 rating decision granted the Veteran service connection for perforated eardrum of the right ear and perforated eardrum of the left ear, both at noncompensable effective September 30, 2009.  Thus, the benefits sought on appeal have been fully granted and those issues are no longer before the Board. 

The Veteran requested and was scheduled for a VA Board hearing in August 2011 but he failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

A right ear hearing loss disability within VA standards is not demonstrated by the evidence of record.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in October 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate a service connection claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also included information pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.   The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for chronic disease, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the Veteran's service treatment records the Board finds that though the Veteran had a slight decrease in his hearing for the right ear throughout his military service, he still did not at that time meet the criteria for having a hearing loss disability as defined in 38 C.F.R. § 3.385.  In addition, at the Veteran's separation from service, his hearing acuity for the right ear was within normal limits.  

The Board finds that service connection must be denied because there is no evidence of a current diagnosis of right ear hearing loss as defined in 38 C.F.R. § 3.385.  At the Veteran's November 2009 VA audiology examination the Veteran's right ear hearing was 15 decibels at 500 Hertz, 10 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  The VA examiner stated that the Veteran had normal hearing in the right ear at separation and continues to be within normal limits.  

The evidence of record demonstrates that the Veteran does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability is not shown in the right ear and without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for right ear hearing loss as the standards for a VA hearing loss disability under 38 C.F.R. § 3.385 have not been met.    


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


